Citation Nr: 0718530	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  04-00 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty for training (ADT) from 
November 1975 to March 1976.  The veteran also has unverified 
periods of active and inactive duty with the Army National 
Guard from August 1975 to July 1998.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

The Board notes that the veteran's original claim for service 
connection for a heart condition was previously remanded to 
the RO via the Appeals Management Center (AMC) for further 
development per a Board decision dated November 2006.  


FINDINGS OF FACT

A current heart condition is not shown by competent medical 
evidence to be related to service, or to a service- connected 
disability.


CONCLUSION OF LAW

A heart condition was not incurred in or aggravated by active 
military service, it may not be presumed to have been so 
incurred, and it is not proximately due to a service- 
connected disability.  38 U.S.C.A. §§ 101, 1110, 1112, 1131, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.203, 3.303, 3.304, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

While in the present appeal, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for service connection, he was not 
provided with the notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
disability on appeal until February 2007.  Despite the 
untimely notice provided to the veteran concerning these 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of the final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In that 
regard, the Board concludes below that the preponderance of 
the evidence is against the appellant's claim for service 
connection.  Thus, any question as to the appropriate 
disability rating or effective date to be assigned is 
rendered moot.

In the instant case, the RO sent a letter in October 2002 
(prior to the January 2003 adverse determination) which 
adequately informed the veteran of the evidence and 
information (1) necessary to substantiate the claim; (2) that 
VA would seek to provide; and (3) that the veteran was 
expected to provide.  The letter also essentially told the 
veteran to submit any information or evidence in his 
possession.  The RO additionally requested that the veteran 
identify any relevant records and/or additional supporting 
information or evidence, and submit authorizations to the RO 
so that the RO could obtain the records or other evidence on 
his behalf.  In light of the foregoing, the Board finds that 
the veteran has not been prejudiced by any notice deficiency.  

The Board further notes that the veteran's service medical 
records, service personnel records, VA treatment records, and 
private medical records have been obtained.  Additionally, 
the veteran submitted statements regarding his condition and 
was provided with a VA examination.  The veteran has not 
identified any further evidence with respect to his claim, 
and the Board is similarly unaware of any such evidence.  
Thus, VA's duty to assist the veteran has been fulfilled.

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of active duty for training 
during which the individual concerned was disabled or died 
for a disease or injury incurred or aggravated in the line of 
duty; and (3) any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).  Inactive 
duty for training (IDT) includes duty (other than full-time 
duty) performed by a member of the National Guard of any 
State, under 32 U.S.C. §§ 316, 602, 503, 504, or 505, or the 
prior corresponding provisions of law.  38 C.F.R. § 3.6(d)(4) 
(2006).

"Active duty for training" includes full-time duty for 
training, where the service member is available for duty 
around-the-clock, performed by the reserve components, i.e., 
the National Guard and the Reserves.  38 U.S.C.A. § 101(22) 
(West 2002); 38 C.F.R. § 3.6(c) (2006).  Annual training is 
an example of ADT.  Inactive duty training is training duty, 
other than full time, performed by the reserve components.  
38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2006).  
Weekend drills usually consist of four four-hour blocks of 
training and, at the end of each day, the service member is 
released from duty; weekend drills are IDT.  Thus, in the 
case of members of a Reserve component, service connection is 
granted for either an injury or disease incurred during 
annual training, but only for an injury incurred during a 
weekend drill.

Presumptive periods do not apply to ADT or IDT.  Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).

Any individual (1) who, when authorized or required by 
competent authority, assumes an obligation to perform ADT or 
IDT; and (2) who is disabled or dies from an injury or 
covered disease incurred while proceeding directly to or 
returning directly from such ADT or IDT shall be deemed to 
have been on ADT or IDT, as the case may be.  VA will 
determine whether such individual was so authorized or 
required to perform such duty, and whether the individual was 
disabled or died from an injury or covered disease so 
incurred.  In making such determinations, there shall be 
taken into consideration the hour on which the individual 
began to proceed or return; the hour on which the individual 
was scheduled to arrive for, or on which the individual 
ceased to perform, such duty; the method of travel performed; 
the itinerary; the manner in which the travel was performed; 
and the immediate cause of disability or death.  Whenever any 
claim is filed alleging that the claimant is entitled to 
benefits by reason of this paragraph, the burden of proof 
shall be on the claimant.  38 C.F.R. § 3.6(e).

The Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 301, was amended effective in 
November 2000.  As amended, it redefined as active service a 
period of IDT during which an individual was disabled or dies 
from an acute myocardial infarction, cardiac arrest, or 
cerebrovascular accident.

Only service department records can establish if and when a 
person was serving on active duty, ADT, or IDT.  Cahall v. 
Brown, 7 Vet. App. 232, 237 (1994).  Service department 
records are binding on VA for purposes of establishing 
service in the United States Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 C.F.R. § 
3.203 (2006), defining the type of evidence accepted to 
verify service dates.

Analysis

The veteran contends that he has a heart condition that was 
the result of his active duty for training.  

Service medical records reflect that a June 1983 chest x-ray 
and examination upon enlistment revealed a normal heart.  

In May 1984, the veteran underwent an echocardiogram with Dr. 
Berger.  The diagnosis indicated that findings were 
compatible with hypertopshic obstructive cardiomyopathy.  
Additionally in May 1984, the veteran underwent cardiac 
catherization with Dr. Duca.  Dr. Duca concluded the resting 
hemodynamics showed a mild elevation of the left ventricular 
and diastolic pressure.  There was a small pressure gradient 
across the aortic valve and left ventricular outflow tract 
area with a double lumen catheter.  There was no marked 
accentuation of the pressure gradient with Valsalva maneuver 
or with post-extra systolic contraction.  The left 
ventriculography was normal and the selective cine coronary 
arteriography was normal.  

In November 1989, the veteran saw Dr. Sefczeck.  The veteran 
had a clinical history of atypical chest pain, idiopathic 
hypertophic subaortic stenosis (IHSS), and diaphoresis.  The 
veteran underwent a stress thallium test and the physician's 
impression was inferoapical infarction and inferobasilar 
ischemia.  The additional impression of Dr. Chambers was a 
negative EET for myocardial ischemia by EKG criteria with 
baseline repolarization changes, no clinical angina, and 
appropriate hemodynamic response to exercise, no atrial or 
ventricular ectopy, and NYHA function class I.

Service medical records indicated that at a March 1991 
periodic examination, an EKG showed small Q waves thought to 
possibly indicate old inferior and lateral wall myocardial 
infarction.  However, the examiner noted that clinical 
correlation was necessary.  A handwritten note on the EKG 
stated that no correlation had been found.  A subsequent 
periodic examination in June 1995 showed a normal heart and a 
June 1995 report of medical history did not contain any 
complaints of pain or pressure in his chest, palpitation or 
pounding heart, heart trouble, or high blood pressure.  An 
EKG was normal.  

In September 2000, the veteran reported a diagnosis of IHSS 
after undergoing a cardiac catherization in 1981 on his 
Social Security Administration (SSA) disability report.  An 
October 2000 cardiac catherization revealed that the left 
ventriculogram demonstrated concentric hypertrophy, but found 
no evidence of intracavitary obstruction.  The conclusions 
following the October 2000 cardiac catherization were minor 
nonobstructive coronary sclerosis, no evidence of 
hypertrophic cardiomyopathy, left ventricular hypertrophy, 
and normal left ventricular systolic function.  The October 
2000 examiner did not feel the veteran had any demonstrable 
hypertrophic cardiomyopathy but rather had a ventricular 
hypertrophy that could be secondary to hypertensive 
cardiovascular disease with very mild pulmonary hypertension.  
There was no evidence of coronary artery disease.  A 
dobutamine echo done in August 2003 did not show any 
reversible ischemia, and there was no evidence of 
hypertrophic cardiomyopathy of IHSS.

The veteran also submitted VA records dated July 2003 through 
April 2004 that showed complaints of shortness of breath that 
were not attributed to a heart condition.

The veteran was afforded a post-remand VA examination in 
December 2006.  Upon examination, the examiner reviewed the 
claims file and provided a detailed summary of the veteran's 
medical history relating to his alleged heart condition.  
After reviewing all the past medical evidence related to the 
veteran's heart condition, the examiner noted that all the 
EKGs showed a questionable history of myocardial infarction 
on the basis of a QS pattern in the lateral leads.  However, 
a more reliable, recent cardiac catherization confirmed that 
there was no evidence of any myocardial infarction.  The 
examiner stated that a cardiac catherization and dobutamine 
echo are more accurate tests than baseline EKGs.  Upon 
examination, the veteran complained of shortness of breath on 
a daily basis, fatigue, and some chest pain.  Upon 
examination of the heart, S1 and S2 were regular and no 
murmur or gallop was appreciated.  The EKG showed a normal 
sinus rhythm with nonspecific ST-T changes.  An x-ray 
performed in November 2003, and reviewed by the examiner, 
showed some increase in cardiac size that might reflect very 
early cardiac decompensation.

An addendum to the December 2006 VA examination was provided 
after the VA examiner reviewed the results of the 
echocardiogram.  The echocardiogram showed a normal left 
ventricular size wall motion and wall thickness and systolic 
function, and mild mitral regurgitation with a right 
ventricular systolic pressure of 20mm.  There was no evidence 
of aortic valve stenosis or other abnormalities.  The 
examiner stated that the veteran did not have any 
echocardiograph evidence of hypertrophic caridomyopathy or 
IHSS, and that these conclusions were consistent with the 
veteran's prior cardiac catherization and dobutaine 
echocardiogram performed in October 2000.  Therefore the 
examiner concluded that there was no definite evidence to 
suggest any idiopathic hypertophic cardiomyopathy and 
therefore it was not as likely as not that the veteran's 
diagnosis of heart disease occurred in or was aggravated 
during any period of active service. 

Finally, the veteran submitted a statement contending that 
while on active duty at Fort Drum in New York he fell ill and 
was treated by paramedics.  He attributed this incident to 
the start of his heart condition.  He also submitted his 
sworn statement, dated April 1986, in which the veteran 
reported that while his company was conducting a MUTA-5, he 
got sick with chills and nausea followed by vomiting.  He was 
taken to Hershey Medical Center for treatment and was 
returned to his unit the following day.  Records from the 
emergency room at Hershey Medical Center do not reveal any 
cardiac complaints, but rather revealed complaints of chest 
pain due to a persistent cough.  The veteran was diagnosed 
with exudative pharyngitis and discharged.  While the veteran 
attributed his heart condition to this incident, there was no 
cardiac diagnosis.  Moreover, as a lay person, the veteran 
lacks the capacity to provide evidence that requires 
specialized knowledge, skill, experience, training, or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  If the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).
  
While the veteran contends that he currently has a heart 
condition that began while he was on active duty, there is no 
competent medical evidence relating any heart condition to 
any period of active service.  A March 1991 EKG performed 
during a periodic examination showed a possible old 
myocardial infarction, but the examiner noted that clinical 
correlation was necessary for a diagnosis.  Subsequent 
service medical records showed a normal heart and subsequent 
reports of medical history do not show complaints of heart 
trouble.  Additionally, the December 2006 VA examiner, after 
a thorough review of the medical records, opined that there 
was no definite evidence to suggests any current idiopathic 
hypertophic cardiomyopathy and therefore it was not as likely 
as not that the veteran's diagnosis of heart disease occurred 
in or was aggravated during any period of active service.  
The examiner also noted that this conclusion was consistent 
with the veteran's medical history.  In absence of proof of a 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Presumptive periods do not apply to ADT or IDT.  Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, the 
application of 38 C.F.R. §§ 3.307, 3.309 (presumption of 
service incurrence), 3.306 (presumption of aggravation), and 
38 U.S.C.A. §§ 1111, 1131 (presumption of soundness) 
regarding the veteran's periods of ADT/IDT is not warranted 
in this case.

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the appellant's 
claim for service connection for a heart condition that would 
give rise to a reasonable doubt in favor of the appellant, 
the benefit of the doubt rule is not applicable.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for a heart condition is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


